Judge Elliott having died after a petition for a rehearing was. filed,
JUDGE COFER
delivered the following response:
The opinion is not based on the ground that, after great lapse of time, a judgment rendered without service of process or personal appearance is to be held valid, but on the-ground that service of process will be presumed when there-is nothing in the record to indicate the contrary. To hold otherwise might lead to very serious consequences.
Under our system, it never has been required that evidence of the service of process should be preserved in any permanent form. Process is returned and placed among-the loose papers of the case, and is very liable to be lost;, and if every judgment is to be held void unless the summons can be produced, no matter how long the period during which it has stood unquestioned, the consequences, would be of the most serious character. When a judgment, has been rendered by a Court of general jurisdiction, some consideration should be given to the fidelity and circumspection of the judge, and it ought, at any rate after a great lapse of time, to be presumed that the process has been lost, rather than that the Court rendered judgment without process. Is it not much more probable, in such a case, that the process has been lost than that the Court rendered a judgment against parties not properly before it?
In the case cited by counsel (2 B. Mon., 455), it seems that the infants as to whom the judgment was held void were non-residents, and the Court said: ‘ ‘ Their non-residence proves affirmatively that there had been no service on them or any of them;” thus showing that the mere silence of the record was not held sufficient to render the-*11judgment void. Moreover, the process seems to have been-in the record, and was returned executed on all except the infants, thus negativing the fact of service on them, they being named in the process as parties to be summoned.
Petition overruled.